Citation Nr: 1119044	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-42 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to an initial compensable rating for tinea pedis and tinea cruris, prior to August 31, 2010.

2.  Entitlement to a rating in excess of 10 percent for tinea pedis and tinea cruris, from August 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for tinea pedis and tinea cruris with a noncompensable evaluation effective August 10, 2000.  This appeal was previously before the Board was remanded in March 2010 for additional development.  By rating decision dated in February 2011, the RO/AMC increased the evaluation in effect for tinea pedis and tinea cruris to 10 percent effective August 31, 2010.  The case has been returned to the Board for further appellate consideration.  

In March 2009, a hearing was held before a Decision Review Officer (DRO) at the RO, and in January 2010, a video conference hearing before the undersigned Veterans Law Judge was also held at the RO.  A transcript of each hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss was denied by the Board's March 2010 decision.  In July 2010, the Veteran, through his representative, submitted audiological treatment records.  If the Veteran wishes to file a new request to reopen his claim for service connection for hearing loss, he should do so with specificity at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal, the medical and lay evidence demonstrates that the Veteran's tinea pedis and tinea cruris has been manifested by some itching and intermittent exacerbations on the feet and groin requiring topical treatment, but has not been productive of exudation or itching constant, extensive lesions, or marked disfigurement, does not affect 20 percent or more of the entire body or exposed areas, and does not require systemic therapy.


CONCLUSION OF LAW

1.  For the period prior to August 31, 2010, the criteria for an initial rating of 10 percent, and not higher, for service-connected tinea pedis and tinea cruris have 
been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002 & 2008).

2.  The criteria for an evaluation in excess of 10 percent for tinea pedis and tinea cruris, from August 31, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In February 2001, February 2002, and May 2004 letters, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The Veteran was notified of the information and evidence needed to substantiate a claim for a higher rating in an April 2010 letter.  The case was last adjudicated in February 2011.  

In any event, the appeal regarding the claim for a higher initial rating stems from the original award of service connection for tinea pedis and tinea cruris.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, records from the Office of Workers' Compensation Programs, private treatment reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing testimony during hearings before a Decision Review Officer and the undersigned Veterans Law Judge, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for tinea pedis and tinea cruris was granted with an initial noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813-7806, effective August 10, 2000.  Subsequently, the evaluation was increased to 10 percent effective August 31, 2010.

During the pendency of the Veteran's appeal, the criteria for rating skin disorders were amended, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Accordingly, the Board will review both the rating criteria in effect prior to August 30, 2002 and the criteria which became effective on that date to determine the proper evaluation for the Veteran's tinea pedis and tinea cruris.  However, the amended rating criteria can be applied only for periods on and after the effective date of that regulatory change.  See VAOPGCPREC 3-00.  The Board also notes that a subsequent amendment to this schedule went into effect on October 23, 2008 but is not for application in this case since the Veteran's claim was filed prior to this date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

Prior to August 30, 2002, Diagnostic Code 7813 provided that dermatophytosis was to be rated as eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  Under 38 C.F.R. § 4.118 as in effect prior to August 30, 2002, a 50 percent evaluation was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  A 30 percent rating was assigned for exudation or constant itching, extensive lesions, or marked disfigurement.  A 10 percent evaluation was assigned with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A noncompensable evaluation was assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  Diagnostic Code 7806 (2002).

Effective August 30, 2002, dermatophytosis (ringworm; of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) were rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002).  In this case Diagnostic Codes 7800 through 7805 are not for application in this case as the area affected by the Veteran's skin disability does not involve his head, face, or neck; nor is his disability manifested by scars.

Under the revised criteria effective August 30, 2002, a 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks duration during the past 12-month period, a 10 percent evaluation may be assigned.  A noncompensable rating is warranted for dermatitis affecting less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The Veteran was provided a VA skin diseases examination in June 2004, during which the claims file was reviewed.  The Veteran reported having intermittent symptoms which were not progressive.  The symptoms included pain and itching between the third and fourth as well as fourth and fifth digits of the right foot.  During outbreaks he had cracking, and this seemed to occur primarily during hot, moist weather.  He also had a permanent discoloration in the groin, particularly on the left side.  This too, flared up intermittently during times of warm weather, when it becomes beefy red, itches, and is quite sore.  The Veteran was using Miconazole topical for the foot and groin condition.  

Upon physical examination, the feet had some mild erythema of the medial aspect of the right fifth digit.  There were no papules or vesicles, and no fissures or excoriations.  Examination of the remainder of the right foot and the left foot in its entirety revealed no lesions whatsoever.  Regarding the groin area, there was a faint, tan, macular lesion on the left upper inner thigh.  There were no papules or scaling.  No satellite lesions were noted.  The examiner diagnosed chronic, recurrent tinea pedis, mild, and said that there were no clinical signs on examination of chronic, intermittent tinea cruris, but with permanent discoloration in the left groin region.  There was no active acute infection noted on examination.

The Veteran was afforded another VA skin diseases examination in April 2007, during which the claims file was reviewed.  The Veteran reported that the condition was prevalent in the summertime but generally cleared up during late fall and winter.  He described the lesions as reddish, papular lesions, restricted pretty much to the groin area.  He would occasionally get some on the scalp.  He did not recall the name of the medication that he was using at that time.  The examiner said that no active skin lesions were found upon examination of the groin area, but the examiner suggested reexamination during the summer months. 

The Veteran was again provided a VA skin diseases examination in June 2008, during which a temporary file was reviewed.  He reported that he had treated skin lesions in his groin and on his feet successfully but noted recurrence if he suspends treatment.  He indicated that the condition tends to worsen some during summer months.  At that time the Veteran was using Miconazole nitrate cream 2 percent for fungal infestation on his feet and in his groin.  He noted that symptoms were worse in the summer, and associated with itching and the development of redness between his toes and in his groin.  Upon physical examination, the examiner stated that no active lesions were found on his right foot and it appeared that he had maintained good control on the right foot.  The left foot had minimal desquamation between the third and fourth and fourth and fifth toes without redness.  The toenails appeared to be clear of fungus and were normal in appearance.  There were no lesions on the plantar surface of the feet.  Examination of the groin revealed some minor redness in the right groin between the scrotum and thigh, and the Veteran had noted some mild pruritus.  The examiner said that the condition appeared to be relatively controlled at that time.  The diagnosis was tinea pedis and tinea cruris in reasonably good control at that time.  The condition had no affect on occupation or the activities of daily living.

During a March 2009 hearing before a DRO and a January 2010 video conference hearing before the undersigned Veterans Law Judge, the Veteran testified that he receives ongoing treatment from VA for his tinea pedis and tinea cruris and that the topical ointments he received were working.  He said that the skin condition on his feet is continuous and has exacerbations in the summer, especially when he tries to swim.  The condition is also worsened by wearing wool socks.  The condition is contained between his toes, and the area cracks open.  When the condition is exacerbated, it becomes red, blisters, itches, and cracks.  Further, the skin condition on his groin is worse in the summer with very moist conditions.  He said that it has been as severe as causing blotches 5 inches in diameter or 8 to 10 inches long.  The Veteran testified that the skin condition on the feet and groin areas keeps him from wearing heavier clothing or wool.  It also causes him to reduce activities like swimming and exercise.  He also said that he experiences an exacerbation a couple of times per month and that the itching is almost continuous.  He also testified before the undersigned that since he started receiving treatment from the VA, the condition had not worsened, but rather had stayed about the same.

In August 2010, the Veteran was provided another VA skin diseases examination, during which the claims file was reviewed.  The Veteran reported that some symptoms of his tinea pedis and tinea cruris were always present but subject to frequent exacerbations.  He reported continuous recurrence of tinea fungal rash in the groin and feet.  For the tinea cruris he endorsed a recurrent red, itchy rash in both groin areas, extending over the proximal anterior thighs and perineal area.  At times it has involved the scrotum and at times he has had red patches on the penis as well.  When more severe, he may have some thin discharge present.  It has become excoriated from scratching at it.  The rash had become more itchy and reddened when wearing woolen clothing or tighter clothing.  As a result of the rash he had cut back on the sports of swimming and bicycle riding.  The Veteran also noted that with penile and scrotal involvement, sexual intercourse was more painful and prevented during these periods.  With regards to the tinea pedis component, it was localized primarily to the toes of both feet.  He had itching with some white discharge between the toes with painful cracking of the skin between the toes with maceration of the skin.  This was associated with pain.  There were no systemic symptoms.  The Veteran reported that there had been treatment in the prior 12 months, which included Ketoconazole 2 percent cream applied topically twice daily.  He indicated that every 2 to 3 weeks he used the cream for a week or so.  The duration of use in the previous 12 months was greater than 6 weeks.  The treatment was topical and was neither a corticosteroid nor an immunosuppressive.  There were no side effects of treatment.  The Veteran had never been treated with systemic agents.  The Veteran had used over the counter hydrocortisone cream occasionally for more severe symptoms.  The Veteran also stated that he was being treated for seborrheic dermatitis of the scalp on an ongoing basis.  The examiner stated that this is not related pathologically or otherwise related to tinea pedis or tinea cruris.  

Upon physical examination, the examiner reported that the percent of exposed areas (head, face, neck, hands) affected by the tinea was none.  The percent of total body area affected was greater than 5 percent but less than 20 percent.  Examination of the groin and perineum revealed a reddened slightly raised patchy rash with somewhat irregular borders which extends from the groin across the proximal anterior thighs and distally about 3 to 4 inches.  There was some erythema of the scrotum and extension of redness into the perineum and perianal area.  No excoriations or discharge were noted.  There were no pustules, vesicles, or raised macules present.  With regards to the feet, there was slight cracking and maceration of the skin between the third and fourth and fourth and fifth toes of both feet with slight white discharge and maceration.  There was minimal flaking of the skin between the other toes.  The remainder of the skin of both feet was normal.  The examiner stated that the above findings are consistent in appearance with the stated diagnoses of tinea cruris and tinea pedis.  The examiner also noted that the Veteran had dryness and flaking of the skin throughout the scalp with some erythema at the hairline above the ears and in the sideburn area anteriorly.  This rash was consistent with the diagnosis of seborrheic dermatitis and was not consistent with an extension of tinea fungal infection to the scalp.  Further, the percent of involvement listed referred to the crural and pedal rash only, based on the extent of rash when it is at its maximal involvement.  The diagnoses were of tinea cruris and tinea pedis.  

VA treatment records dating since October 2000 show that the Veteran has been treated continuously for his service connected tinea pedis and tinea cruris during the course of this appeal.  His treatments have included topical creams such as Miconazole 2 percent and Ketoconazole 2 percent.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence of record supports the assignment of a 10 percent rating for service-connected tinea pedis and tinea cruris for the period prior to August 31, 2010.  The record reflects the Veteran has received topical treatment for his skin disorder throughout the course of his claim, and he has testified that the severity of his condition has remained about the same during that time.  He has also consistently reported during VA examinations and testimony that during periods of exacerbation, primarily in warm weather or in the winter when he has to wear wool clothing, he suffers from lesions and itching.  Further, the August 2010 VA examiner found that the percent of total body area affected was greater than 5 percent but less than 20 percent, and the evidence reflects symptomatology affecting the feet and groin occurs repeatedly during the year.  Thus, it is reasonable to expect that during periods of exacerbation, the area involved is consistent with the findings on the 2010 VA examination.  Accordingly, the Board finds that the criteria for a 10 percent rating prior to August 31, 2010 have been more nearly approximated under both the criteria in effect prior to August 30, 2002 and the criteria which became effective on that date.  

A rating in excess of 10 percent is not warranted at any time during the course of the appeal, however, under either the criteria.  Specifically, the evidence does not support a finding of exudation or constant itching, extensive lesions, or marked disfigurement so as to merit the assignment of a 30 percent evaluation under Diagnostic Codes 7813 and 7806 in effect prior to August 30, 2002.  While the Veteran has recently reported that the itching is almost constant, such statement is not consistent with other evidence of record.  VA treatment records note complaints of his fungal infection and that he was prescribed medication, but he did not mention constant itching during those visits.  Likewise, on the VA examinations prior to 2010, the Veteran reported successful treatment of the condition with recurrences especially during the summer.  On the 2008 VA examination, only mild pruritis was noted.  On the 2007 VA examination he noted the condition is prevalent in the summer but clears up during late fall and winter.  No lesions were noted at that time and there were no complaints of itching.  Thus, while itching has been noted during periods where there were some objective findings in the affected area, the preponderance of the evidence reflects that he does not suffer from constant itching.  Additionally, there is no objective evidence of extensive lesions, as the skin disorder is limited to the groin area and the feet, and the findings on VA examination do not support a finding of marked disfigurement.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service connected skin condition.  Thus, a higher rating under the criteria in effect prior to August 30, 2002 is not warranted.

Moreover, a higher rating under the criteria which became effective on August 30, 2002 is not warranted as the Veteran's skin condition does not affect 20 percent of more of the entire body or exposed areas and he does not require systemic therapy.  See Diagnostic Code 7806 (2008).  Rather, the largest percent of total body surface affected has been reported during the August 2010 VA examination to be greater than 5 percent but less than 20 percent.  It was further noted that there were no systemic symptoms, the Veteran had never been treated with systemic agents, and his treatment was neither a corticosteroid nor an immunosuppressive.  

Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that a 10 percent rating, but no higher, is warranted from August 10, 2000, but that the preponderance of the evidence is against a rating in excess of 10 percent during the entire course of the Veteran's appeal.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his tinea pedis and tinea cruris and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An evaluation of 10 percent for tinea pedis and tinea cruris is granted from August 10, 2000, subject to the governing law and regulations pertaining to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for tinea pedis and tinea cruris is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


